Opinion by
Judge DiSalle,
Loch & Wells Equity has appealed from a decision of the Court of Common Pleas of Lehigh County affirming a zoning hearing board’s denial of a variance. Having carefully reviewed the issues presented by the parties and in light of the record, we affirm on the basis of the able opinion of Judge Mellenberg dated December 21, 1978, which may be found at 38 Leh.L.J. 107 (1978).
Order
And Now, this 19th day of November, 1979, the order of the Court of Common Pleas of Lehigh Coun*351ty dated December 21,1978, is hereby affirmed on the opinion of the lower court which may be found at 38 Leh. L.J. 107 (1978).